Title: From John Adams to Edmund Jenings, 5 June 1782
From: Adams, John
To: Jenings, Edmund




June 5. 1782

Dr Sir

Just a Line, by our venerable Friend, President Laurens, with whom your Communions will be sweet. Pray let me know if Mr Jay is coming to Paris, or come. The last Victory of Rodney, to whom Heaven grants them to shew that it dispizes them, has restored the national Delirium, in all its Effervescence. We shall have no Peace I suppose, in Consequence. War then! War? Yet I sigh for Peace as much, as a Dutchman.
Yours &

J. Adams

